Citation Nr: 9928618	
Decision Date: 09/30/99    Archive Date: 10/12/99

DOCKET NO.  96-10 527	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical & Regional Office 
Center in Cheyenne, Wyoming


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for a 
chronic lung disease including chronic obstructive pulmonary 
disease and asbestosis.  

2.  Entitlement to an increased (compensable) evaluation for 
residuals of a right lung apex partial spontaneous 
pneumothorax.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. A. Wasik, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1958 to 
February 1960.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeals of rating decisions of the Department of Veterans 
Affairs (VA) Medical and Regional Office Center (M&ROC) in 
Cheyenne, Wyoming.  In July 1995, the M&ROC denied the claim 
of entitlement to a compensable evaluation for a partial 
spontaneous pneumothorax of the apex of the right lung.  The 
veteran perfected an appeal of this decision.  

In April 1996, the M&ROC denied the claim of entitlement to 
service connection for a pulmonary disorder from asbestos 
exposure.  The veteran has also perfected an appeal of this 
denial of service connection.  On a remand from the Board 
dated in July 1998, it was noted that the issue of 
entitlement to service connection for obstructive lung 
disease had previously been denied in August 1988.  The Board 
found that the M&ROC had incorrectly adjudicated the issue of 
entitlement to service connection for the pulmonary disorder 
on a de novo basis.  The Board determined that the issue on 
appeal regarding the claimed pulmonary disorder had to be 
evaluated under the criteria for reopening previous final 
rating decisions.  

As indicated above, the issues on appeal were originally 
before the Board in July 1997 at which time they were 
remanded for further development.  The issues on appeal were 
again before the Board in July 1998 when they were remanded 
to obtain opinions as to the etiology of the chronic 
obstructive pulmonary disease and to determine the extent of 
severity of the service-connected residuals of the 
pneumothorax.  



FINDINGS OF FACT

1.  The M&ROC denied the claim of entitlement to service 
connection for a chronic lung disease when it issued an 
unappealed rating decision in August 1988.  

2.  The evidence submitted since the August 1988 
determination wherein the M&ROC denied the claim of 
entitlement to service connection for a chronic lung disease 
does not bear directly and substantially upon the issue at 
hand, is essentially cumulative or duplicative, and by itself 
or in connection with the evidence previously of record, is 
not so significant that it must be considered in order to 
fairly decide the merits of this claim.  

3.  Residuals of a right lung apex partial spontaneous 
pneumothorax are manifested by chest pain which equates to no 
more than minimal impairment.  

4.  Residuals of a right lung apex partial spontaneous 
pneumothorax have not rendered the veteran's disability 
picture unusual or exceptional in nature, markedly interfered 
with employment, or required frequent inpatient care as to 
render impractical the application of regular schedular 
standards.


CONCLUSIONS OF LAW

1.  Evidence submitted since the August 1988 decision wherein 
the M&ROC denied the claim of entitlement to service 
connection for a chronic lung disease is not new and 
material, and the veteran's claim for that benefit has not 
been reopened.  38 U.S.C.A. §§ 5108, 7105(c) (West 1991);  
38 C.F.R. §§ 3.104(a), 3.156(a), 20.1103 (1998).  

2.  The criteria for a compensable evaluation for the 
residuals of a right lung apex partial spontaneous 
pneumothorax are not met. 38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 4.31, 
4.97, Diagnostic Code 6802 (1996) prior to October 7, 1996 
and Diagnostic Code 6843 (1998), effective October 7, 1996.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Whether new and material evidence has 
been submitted to reopen the claim of 
entitlement to service connection for a 
chronic lung disease including chronic 
obstructive pulmonary disease and 
asbestosis.  

Factual Background

The evidence of record at the time of the August 1988 rating 
decision wherein the M&ROC denied the claim of entitlement to 
service connection for obstructive lung disease is reported 
below.  

In July 1958, the veteran was diagnosed with a spontaneous 
pneumothorax which was treated and healed without residual 
disability.  No pertinent abnormalities were noted on the 
report of the discharge examination which was conducted in 
February 1960.  

A private treatment record dated in July 1979 included the 
notation that the veteran had been experiencing right chest 
pain with radiation to the elbow.  The impression from a 
physical evaluation was right chest discomfort of a 
questionable etiology.  

A VA examination was conducted in February 1986.  The 
impression from the examination was unusual history of 
collapsed lung.  The etiology of the collapsed lung was 
unclear but did not appear to be the only cause of the 
shortness of breath detected on physical examination.  

A private treatment record dated in August 1987 showed that 
the veteran complained of frequent right chest pain.  The 
examiner opined that the rub noted over the posterior aspect 
of the right lung was a residual from the old pleuritic 
involvement from the pneumothorax.  

The report of an April 1988 VA examination was of record at 
the time of the August 1988 rating decision.  The assessment 
from the examination was history of spontaneous pneumothorax 
with complaints of intermittent pleuritic chest pain.  
Consider other origin such as chest wall or other 
interpulmonary problem unrelated to pneumothorax.  Persistent 
pain after pneumothorax was uncommon.  Pulmonary function 
testing revealed moderate obstructive lung disease that did 
not improve with a bronchodilator.  

By rating decision dated in August 1988, the M&ROC denied the 
claim of entitlement to service connection for obstructive 
lung disease.  The M&ROC noted that service medical records 
did not reveal any evidence of respiratory disease other than 
a pneumothorax during active duty.  The veteran was informed 
of the rating decision and of his procedural and appellate 
rights via correspondence dated in August 1988.  The veteran 
did not appeal the denial of service connection for 
obstructive lung disease which became final in August 1989.  

The evidence added to the record subsequent to the August 
1998 rating decision wherein the M&ROC denied the claim of 
entitlement to service connection for obstructive lung 
disease is set out below.  

The veteran testified at a local M&ROC hearing in March 1989.  
He reported that a VA physician had informed him that a raspy 
sound noted in the chest was possibly from asbestos exposure.  
He spent time in a fire room during active duty where a lot 
of asbestos was present.  No other person told the veteran 
that he had a lung disorder which was related to asbestos 
exposure.  

Another doctor told the veteran his chest pain was the result 
of scar tissue.  He reported that he smoked a pack of 
cigarettes per day but a physician informed him that his long 
history of smoking had not damaged his lungs.  He had had 
pain in his chest since the pneumothorax in service.  

The report of an April 1995 VA examination is included in the 
claims file.  The veteran complained of some anterior chest 
pain that would come on suddenly and then linger for a few 
minutes.  The assessment from the examination was that the 
veteran may have had some exposure to asbestos while working 
in the fire room during active duty.  The examiner opined 
that if the veteran had indeed been exposed to asbestos 
during active duty, it was doubtful that his present 
complaint of chest pain was related to asbestos exposure as 
the chest pain began soon after the in-service pneumothorax.  
The examiner further opined that the chest pain was possibly 
the result of a localized area of fibrous adhesion in the 
right upper lung.  

VA outpatient treatment records dated from January 1993 to 
December 1998 have been associated with the claims file.  The 
records show diagnosis of and treatment for chronic 
obstructive pulmonary disease.  Pulmonary function testing 
conducted in March 1995 resulted in a diagnosis of severe 
obstructive airway disease.  In March 1996, pleuritic chest 
pain was the impression resulting from physical examination.  
Chest X-rays conducted in July 1998 and December 1998 were 
interpreted as normal.  

The transcript of a February 1996 local M&ROC hearing has 
been associated with the claims file.  The veteran complained 
of experiencing a sharp pain in the upper right chest brought 
on by exertion or extreme cold.  He reported that he was 
exposed to asbestos during active duty while working in the 
engine room and the fire room.  He had never been informed 
that he had a lung disorder which was the result of asbestos 
exposure.  

A March 1996 statement from the veteran indicated that he had 
served as a boiler man in the fire room where he was exposed 
to asbestos.  

The latest VA examination was conducted in January 1999.  The 
veteran again complained of chronic chest pain.  The 
pertinent assessments from the examination were chronic 
obstructive pulmonary disease; chronic right lateral 
pleuritic chest wall pain syndrome status post remote 
spontaneous pneumothorax 1957; nicotine addiction and no 
evidence of asbestosis.  The examiner opined that the 
veteran's chronic obstructive pulmonary disease was not 
causally related to the previous history of partial 
spontaneous pneumothorax.  

The veteran's present chronic obstructive pulmonary disease 
was most likely related to the veteran's long time smoking 
history.  The present symptoms of dyspnea on exertion were 
related to the chronic obstructive pulmonary disease and not 
the prior pneumothorax.  The symptoms of chronic right sided 
pleuritic chest pain dated back to the onset of the partial 
spontaneous pneumothorax and could be secondary to the 
pneumothorax on a pleural adhesion basis.  The onset of the 
chronic obstructive pulmonary disease was difficult to 
determine but it likely became manifest in the 10 to 15 years 
prior to the examination.  

Criteria

In order to obtain service connection, there must be both 
evidence of a disease or injury that was incurred in or 
aggravated by service, and a present disability which is 
attributable to such disease or injury.  38 U.S.C.A. § 1131 
(West 1991); 38 C.F.R. § 3.303 (1998).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1998).

If no notice of disagreement is filed within the prescribed 
period, the action or determination shall become final and 
the claim will not thereafter be reopened or allowed, except 
as otherwise provided by regulation.  38 U.S.C.A. § 7105(c) 
(West 1991); 38 C.F.R. § 20.1103 (1998).

A decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all field offices of the Department of Veterans Affairs as to 
conclusions based on the evidence on file at the time VA 
issues written notification in accordance with 38 U.S.C.A. 
§ 5104.  (West 1991).  

A final and binding agency decision shall not be subject to 
revision on the same factual basis except by duly constituted 
appellate authorities or except as provided in § 3.105 of 
this part.  38 C.F.R. § 3.104(a).

The Board does not have jurisdiction to consider a previously 
adjudicated claim unless new and material evidence is 
presented.  Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 
1996).  

When new and material evidence has not been submitted in a 
previously denied claim "[f]urther analysis...is neither 
required, nor permitted."  Butler v. Brown, 9 Vet. App. 167, 
171 (1996) (finding in a case where new and material evidence 
had not been submitted that the Board's analysis of whether 
the claims were well grounded constituted a legal nullity).  

Thus, the well groundedness requirement does not apply with 
regard to reopening disallowed claims and revising prior 
final determinations.  Jones v. Brown, 7 Vet. App. 134 
(1994).

The regulations define new and material evidence as follows:

New and material evidence means evidence 
not previously submitted to agency 
decision makers which bears directly and 
substantially upon the specific matter 
under consideration, which is neither 
cumulative nor redundant, and which by 
itself or in connection with evidence 
previously assembled is so significant 
that it must be considered in order to 
fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (1998).

New evidence is evidence which (1) was not in the record at 
the time of the final disallowance of the claim, and (2) is 
not merely cumulative of other evidence in the record.  Smith 
v. West, 12 Vet. App. 312 (1999); Evans v. Brown, 9 Vet. 
App. 273, 283 (1996).

New evidence is considered to be material where such evidence 
provides a more complete picture of the circumstances 
surrounding the origin of the veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its decision.  Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 
1998).

The Board notes that the U.S. Court of Appeals for the 
Federal Circuit recently ruled that the Court erred in 
adopting the test articulated in Colvin v. Derwinski, 1 Vet. 
App. 171, 175 (1991).  Hodge v. West, 155 F.3d 1356  (Fed. 
Cir. 1998).  

In Colvin, the Court adopted the following rule with respect 
to the evidence that would justify reopening a claim on the 
basis of new and material evidence, "there must be a 
reasonable possibility that the new evidence, when viewed in 
the context of all the evidence, both new and old, would 
change the outcome."  Colvin, 1 Vet. App. at 174.  In light 
of the holding in Hodge, the Board will analyze the evidence 
submitted in the case at hand according to the standard 
articulated in 38 C.F.R. § 3.156(a).  

The Court has clarified that, with respect to the issue of 
materiality, the newly presented evidence need not be 
probative of all the elements required to award the claim as 
in this case dealing with claims for service connection.  
Evans v. Brown, 9 Vet. App. 273, 284, (1996) (citing Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 78 F.3d 604 
(Fed. Cir. 1996) (table)).  Rather, it is the specified bases 
for the final disallowance that must be considered in 
determining whether the newly submitted evidence is 
probative.  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence 
is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  

With regard to petitions to reopen previously and finally 
denied claims, the Board must conduct a three-step analysis.  
Elkins v. West, 12 Vet. App. 209 (1999);  Winters v. West, 12 
Vet. App. 203 (1999).  First, the Board must determine 
whether the evidence presented or secured since the prior 
final denial of the claim is "new and material."  Colvin v. 
Derwinski, 1 Vet. App. 171, 174 (1991).  

If new and material evidence is presented or secured with 
respect to a claim that has been finally denied, the claim 
will be reopened, and the Board will determine, based on all 
the evidence of record in support of the claim, and presuming 
the credibility thereof, whether the claim is well-grounded 
pursuant to 38 U.S.C.A. § 5107(a).  

If the claim is well-grounded, the case will be decided on 
the merits, but only after the Board has determined that VA's 
duty to assist under 38 U.S.C.A. § 5107 has been fulfilled.  
The Court noted in Elkins and Winters that by the ruling in 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998), the Federal 
Circuit Court "effectively decoupled" the determinations of 
new and material evidence and well-groundedness.  

Thus, if the Board determines that additionally submitted 
evidence is "new and material," it must reopen the claim 
and perform the second and third steps in the three-step 
analysis, evaluating the claim for well-groundedness in view 
of all the evidence, both new and old, and, if appropriate, 
evaluating the claim on the merits.  See Elkins,  12 Vet. 
App. 209 (1999) and Winters v. West, 12 Vet. App. 203 (1999).   

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).



When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such doubt shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. § 3.102, 4.3 
(1998).

Analysis

The veteran seeks to reopen his claim for service connection 
for a chronic lung disease including chronic obstructive 
pulmonary disease and asbestosis which the M&ROC denied in 
August 1988.  The claim was denied at that time as there was 
no evidence of record demonstrating the presence of a 
respiratory disease during the veteran's period of active 
duty.  

The Board finds that new and material evidence has not been 
submitted to reopen the claim of entitlement to service 
connection for a chronic lung disease including chronic 
obstructive pulmonary disease and asbestosis.  None of the 
evidence added to the record subsequent to the August 1988 
rating decision provides a link by a competent medical 
professional between the currently existing chronic lung 
disease and the veteran's period of active duty on any basis.  

The Board notes that evidence added to the record subsequent 
to August 1988 includes diagnoses of chronic obstructive 
pulmonary disease.  A diagnosis of an obstructive lung 
disease was already of record at the time of the August 1988 
rating decision.  The new evidence submitted does not include 
competent authority which indicates in any way that the 
chronic obstructive pulmonary disease was related to any 
incident of active duty.  There is competent evidence of 
record in the form of the January 1999 VA examination report 
showing that the chronic obstructive pulmonary disease was 
caused by the veteran's long history of smoking.  

The Board further notes that the veteran has claimed he has a 
chronic lung disease as a result of exposure to asbestos 
during active duty.  He has not submitted any competent 
evidence of record demonstrating that he had asbestosis or 
any disease which has been linked to asbestos exposure.  The 
competent evidence of record is to the contrary.  

The report of the April 1995 VA examination included an 
opinion that the veteran might have been exposed to asbestos 
during active duty.  The opinion further indicated, however, 
that even if he was exposed to asbestos, it was doubtful if 
the veteran's complaints of chest pain were the result of 
asbestos exposure.  The examiner who conducted the January 
1999 VA examination found no evidence of asbestosis.  He 
attributed the veteran's chronic lung disease to the 
veteran's long history of smoking.  

There is no  additional evidence not previously submited 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of this claim.  

The Board notes that the Court announced a three step test 
with respect to new and material cases.  Under the new Elkins 
test, VA must first determine whether the veteran has 
submitted new and material evidence under 38 C.F.R. § 3.156 
to reopen the claim; and if so, VA must determine whether the 
claim is well grounded based on a review of all the evidence 
of record; and lastly, if the claim is well grounded, VA must 
proceed to evaluate the merits of the claim but only after 
ensuring that the duty to assist has been fulfilled.  Winters 
v. West, 12 Vet. App. 203 (1999); Elkins v. West, 12 Vet. 
App. 209 (1999).

As new and material evidence has not been submitted to reopen 
the veteran's claim of entitlement to service connection for 
a chronic lung disease including chronic obstructive 
pulmonary disease and asbestosis, the first element has not 
been met.  Accordingly, the Board's analysis must end here.  
Butler v. Brown, 9 Vet. App. at 171.

The Board notes that VA has provided guidelines in Department 
of Veterans Benefits, Veterans' Administration, DVB Circular 
21-88-8, Asbestos-Related Diseases (May 11, 1988) (presently 
VA Adjudication Procedure Manual M21-1, Part VI,  7.21 (Aug. 
26, 1996)), for rating boards to use when considering 
asbestos compensation claims.  The Board finds, however, that 
as new and material evidence has not been submitted, the 
Board's analysis of the veteran's claim must end there.  
There is no requirement to address the M&ROC's compliance 
with the provisions of VA Adjudication Procedure Manual M21-
1, Part VI,  7.21.  see Ashford v. Brown, 10 Vet. App. 120 
(1997).  


II.  Entitlement to an increased 
(compensable) evaluation for residuals of 
a right lung apex partial spontaneous 
pneumothorax.  

Factual Background

Review of the service medical records shows that the veteran 
was diagnosed with a spontaneous pneumothorax in July 1958 
and was hospitalized.  He was treated with bed rest and 
became asymptomatic within two days.  A chest film and 
physical examination at the time of discharge from the 
hospital revealed the veteran to be normal without any 
residual of the pneumothorax, no shortness of breath, and no 
chest pain.  No pertinent abnormalities were noted on the 
report of the separation examination conducted in January 
1960.  

In July 1979, the veteran sought treatment for right chest 
discomfort with radiation to the right elbow.  The impression 
was right chest discomfort of a questionable etiology.  

The report of a February 1986 VA examination has been 
associated with the claims file.  The veteran complained of 
shortness of breath not associated with nausea which 
increased with walking.  Rest would relieve the pain.  

Physical examination revealed that the lungs were clear with 
good breath sounds.  A short rub was noted on the right 
chest.  The veteran complained of pain on deep breathing in 
this area.  The impression was unusual history of collapsed 
lung with only residual pain with a physical examination 
finding of localized plural rub.  The etiology of the 
collapse was unclear but did not seem to be the only cause of 
the veteran's present shortness of breath.  Pulmonary 
function testing was interpreted as a normal examination.  

A private treatment record dated in August 1987 included the 
notation that the veteran had a rub over the posterior aspect 
of the right lung over the scapula which the examiner was 
sure was a residual from the old pleuritic involvement from 
the pneumothorax.  The veteran complained of frequent chest 
pain particularly when climbing ladders carrying shingles.  
He indicated that he had lost a lot of work and could not 
work due to chest pain.  

A VA examination was conducted in April 1988.  The veteran 
complained of pleuritic type chest pain in the upper anterior 
chest area caused by cold weather or strenuous activity.  
Deep breaths also occasionally resulted in a sharp sticking 
pain.  The chest pain had increased in frequency with time.  
Physical examination revealed that the lungs were clear to 
auscultation and percussion throughout.  A chest X-ray was 
interpreted as normal.  The assessment was history of 
spontaneous pneumothorax with complaints of intermittent 
pleuritic chest pain; consider other origin such as chest 
wall or other interpulmonary problems unrelated to 
pneumothorax.  Persistent pain after pneumothorax was 
uncommon.  Pulmonary function testing revealed FEV-1 of 75 
percent of the predicted value.  The FEV-1/FVC was 88 percent 
of the predicted value.  The assessment from the pulmonary 
function testing was moderate obstructive lung disease.  

The transcript of a local M&ROC hearing conducted in March 
1989 is of record.  The veteran complained of shortness of 
breath with heavy exertion or climbing stairs.  He also had a 
pain in the chest which was relived by rest.  Cold weather 
aggravated the chest pain.  


Pain was present upon deep breathing.  His chest pain 
affected his employment as he had to frequently rest.  He was 
employed as a carpenter.  He eventually had to go into 
business for himself.  He was not receiving treatment for the 
chest pain.  The pain had been present since the in-service 
pneumothorax.  

The report of an April 1995 VA examination has been 
associated with the claims file.  The veteran complained of 
right anterior chest pain that was described as a stabbing or 
aching sensation that would come on suddenly and then linger 
for a number of minutes.  The pain seemed to come on with 
exposure to cold air associated with deep breathing.  The 
pain was also associated with heavy work and exertion which 
caused the veteran to inhale deeply.  After the pain came on, 
it would resolve over a number of minutes if the veteran 
could sit and rest to return his breathing down to a normal 
level.  Pulmonary function testing conducted in March 1995 
revealed that the FEV-1 was 65 percent of the predicted 
value.  The diagnosis from the pulmonary function testing was 
severe obstructive airway disease.  

Physical examination revealed that palpation of the chest 
walls showed no abnormalities.  Lung excursion was normal 
bilaterally.  Percussion revealed no abnormalities.  
Auscultation of the lungs revealed normal breath sounds.  No 
rales, wheezes or rhonchi were noted.  No pleural friction 
rubs were present.  The assessment from the examination was 
that the veteran had some exposure to asbestos but his 
current symptomatology was unrelated to asbestos.  The 
examiner opined that the current symptomatology was the 
result of a localized area of fibrous adhesion in the right 
upper lung.  

VA outpatient treatment records dated from January 1993 to 
December 1998 have been associated with the claims file.  A 
chest X-ray conducted in January 1993 was interpreted as 
revealing minimal increase in bronchovascular markings, 
without evidence of pneumothorax and an otherwise normal 
chest X-ray.  



In March 1995, the veteran complained of chest pain.  A chest 
X-ray conducted in March 1995 was interpreted as normal.  In 
March 1996, an impression of pleuritic chest pain was made.  
Pulmonary function testing conducted in December 1998 
revealed that the FEV-1 was 48 percent and the FEV-1/FVC was 
53 percent.  

The transcript of a February 1996 local M&ROC hearing has 
been associated with the claims file.  The veteran complained 
of experiencing a sharp pain in the upper right chest brought 
on by exertion or extreme cold.  He did not consult any 
physicians on a regular basis for the symptomatology.  A VA 
physician opined that the chest pain was the result of scar 
tissue.  The chest pain had affected his working ability.  In 
the past he had had to quit working and go home due to chest 
pain.  He was self employed.  

A VA respiratory examination was conducted in December 1997.  
The veteran complained of right sided chest pain.  He denied 
experiencing dyspnea on exertion.  The limiting factor for 
his exertion was pleuritic right apical chest pain.  The 
chest pain had affected his ability to work to a certain 
extent.  He was self employed as he could not reliably work 
on a 40 hour per week basis for other people.  The veteran 
used inhalers for chronic obstructive pulmonary disease.  The 
veteran reported he was exposed to asbestos while working on 
ships in the Navy.  

Physical examination revealed normal diaphragmatic excursion 
with normal breath sounds.  No wheezes or rhonchi were 
present.  A chest X-ray was interpreted as normal for the 
veteran's age.  Pulmonary function testing revealed that the 
FEV-1 was 49 percent of the predicted value.  The FEV-1/FVC 
was 56 percent.  

The pertinent diagnoses were chronic right apical exertional 
pleuritic pain secondary to spontaneous pneumothorax and 
chronic obstructive pulmonary disease.  


The latest VA examination was conducted in January 1999.  The 
veteran again complained of chronic chest pain.  He reported 
experiencing dyspnea on exertion after walking approximately 
70 yards on a steep hill.  Dyspnea on exertion was also 
present after walking 3 flights of stairs or walking 1/2 mile 
on level ground.  No sputum was produced.  He had a 40 pack 
year history of smoking.  

Physical examination revealed right pleuritic chest pain upon 
palpation of the right lateral intercostal space and right 
third to fourth intercostal space of the lateral right chest 
wall.  Lung fields were clear to auscultation.  A chest X-ray 
was interpreted as normal with no change revealed when 
compared with a September 1997 X-ray.  Pulmonary function 
testing revealed FEV-1 of 48 percent and FEV-1/FVC of 53 
percent.  The assessments from the examination were chronic 
obstructive pulmonary disease; chronic right lateral 
pleuritic chest wall pain syndrome status post remote 
spontaneous pneumothorax 1957; nicotine addiction and no 
evidence of asbestosis.  

The examiner opined that the veteran's chronic obstructive 
pulmonary disease was not causally related to the previous 
history of partial spontaneous pneumothorax.  The veteran's 
present chronic obstructive pulmonary disease was most likely 
related to the veteran's long time smoking history.  The 
present symptoms of dyspnea on exertion were related to the 
chronic obstructive pulmonary disease and not the prior 
pneumothorax.  The symptoms of chronic right sided pleuritic 
chest pain dated back to the onset of the partial spontaneous 
pneumothorax and could be secondary to the pneumothorax on a 
pleural adhesion basis.  The onset of the chronic obstructive 
pulmonary disease was difficult to determine but it likely 
became manifest in the 10 to 15 years prior to the date of 
the examination.  

Criteria

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4 (1998).  

The percentage ratings contained in the Schedule represent, 
as far as can be practicably determined, the average 
impairment in earning capacity resulting from diseases and 
injuries incurred or aggravated during military service and 
the residual conditions in civil occupations.  38 U.S.C.A. § 
1155; 38 C.F.R. § 4.1 (1998).  

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7 (1998).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  38 
C.F.R. § 4.20 (1998).

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met. 38 C.F.R. § 4.31 (1998).

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  


To accord justice, therefore, to the exceptional case where 
the schedular evaluations are found to be inadequate, the 
Under Secretary for Benefits or the Director, Compensation 
and Pension Service, upon field station submission, is 
authorized to approve on the basis of the criteria set forth 
in this paragraph an extra-schedular evaluation commensurate 
with the average earning capacity impairment due exclusively 
to the service-connected disability or disabilities.  The 
governing norm in these exceptional cases is: A finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1).

The Board notes that the schedular criteria for evaluation of 
diseases of the respiratory system were revised, effective 
October 7, 1996.  Where a law or a regulation changes after a 
claim has been filed or reopened, but before the 
administrative judicial process has been concluded, the 
version more favorable to an appellant applies unless 
Congress provided otherwise or permitted the Secretary to do 
otherwise and the Secretary does so.  Marcoux v. Brown, 9 
Vet. App. 289 (1996); Bernard v. Brown, 4 Vet. App. 384 
(1993); Karnas v. Brown, 1 Vet. App. 308 (1991).  Thus, the 
claim must be evaluated under both the old and new criteria 
to determine which version is more favorable to the veteran.

Prior to October 7, 1996, pneumothorax was evaluated under 38 
C.F.R. § 4.96, Diagnostic Code 6814 (1996).  This code 
provided that spontaneous pneumothorax was to be rated as 
totally (100 percent) disabling for a period of six months 
and thereafter any residuals were to be rated, by analogy, 
under Diagnostic Code 6602 (1996) , which pertains to the 
rating of bronchial asthma.  Under this latter code, mild 
asthma with paroxysms of asthmatic type breathing (high 
pitched expiratory wheezing and dyspnea) occurring several 
times a year with no clinical findings between attacks 
warranted a 10 percent disability rating; moderate asthma 
involving rather frequent asthmatic attacks (separated by 
only ten to fourteen day intervals) with moderate dyspnea on 
exertion between attacks warranted a 30 percent rating; 
severe asthma involving frequent attacks of asthma (one or 
more attacks weekly), marked dyspnea on exertion between 
attacks with only temporary relief by medication where more 
than light manual labor is precluded warranted a 60 percent 
rating and pronounced asthma, involving very frequent 
asthmatic attacks with severe dyspnea on slight exertion 
between attacks and with marked loss of weight or other 
evidence of severe impairment of health warranted the 
assignment of a 100 percent rating.

Effective October 7, 1996, substantive changes were made to 
the schedular criteria for evaluating respiratory disorders.  
See 38 C.F.R. § 4.97 (1998).  The veteran currently is 
receiving a noncompensable rating under Diagnostic Code 6843, 
which rates pneumothorax according to a general rating 
formula for restrictive lung disease.  Under this formula, 
the disability rating assigned is a function of spirometric 
values for certain values generated by pulmonary function 
testing.  Where an FEV-1 is 71 to 80 percent of what is 
predicted, the FEV-1 to FVC ratio is 71 to 80 percent of what 
is predicted or the DLCO is 66 to 80 percent of the predicted 
value, a 10 percent rating is appropriate.  Where the FEV-1 
or the FEV-1 to FVC ratio is 56 to 70 percent of the 
predicted value, or the DLCO is 56 to 65 percent of the 
predicted value, a 30 percent rating is to be assigned.  

Where the FEV-1, the FEV-1 to FVC ratio or the DLCO is 40 to 
55 percent of the predicted value, or there is maximum oxygen 
consumption of 15 to 20 milliliters/kilogram/minute (with 
cardiorespiratory limit), a 60 percent rating is appropriate.  

Where the FEV-1, the FEV-1 to FVC ratio, or the DLCO is 40 
percent of the predicted value, or the maximum exercise 
capacity is less than 15 milliliters per kilogram per minute 
of oxygen consumption (with cardiac or respiratory 
limitation), or cor pulmonale (right heart failure), right 
ventricular hypertrophy, or pulmonary hypertension (shown by 
Echo or cardiac catheterization) or episode(s) of acute 
respiratory failure or requires oxygen therapy, a 100 percent 
disability rating is warranted.  The rating code provides 
also that following episodes of total spontaneous 
pneumothorax, a rating of 100 percent shall be assigned as of 
the date of hospital admission and shall continue for three 
months from the first day of the month after hospital 
discharge.

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 3.102, 4.3 
(1998).

Analysis
 
Upon review of the record, the Board concludes that the 
veteran's claim of entitlement to an increased (compensable) 
evaluation for residuals of a right lung apex partial 
spontaneous pneumothorax is well grounded.  38 U.S.C.A. § 
5107(a) (West 1991).  

In general, an allegation of increased disability is 
sufficient to establish a well grounded claim seeking an 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  The veteran's assertions concerning the severity of 
the residuals of the right lung apex partial spontaneous 
pneumothorax (that are within the competence of a lay party 
to report) are sufficient to conclude that his claim for an 
increased rating is well grounded.  

The Board is also satisfied that as a result of the prior and 
the most recent remand of the case to the M&ROC in July 1998 
for further development, all relevant facts have been 
properly developed.  No further assistance to the veteran is 
required to comply with the duty to assist mandated by 38 
U.S.C.A. § 5107.

The residuals of the right lung apex partial spontaneous 
pneumothorax are currently evaluated as non-compensably 
disabling.  The Board finds an increased rating is not 
warranted upon application of the either the old or new 
rating criteria which evaluates residuals of a pneumothorax.  

The examiner who conducted the January 1999 VA examination 
opined that the only symptomatology attributable to the 
residual of the right lung apex partial spontaneous 
pneumothorax was chronic right sided pleuritic chest pain.  
The dyspnea on exertion the veteran experienced was 
attributed to the non-service-connected chronic obstructive 
pulmonary disease.  

As there is no evidence of asthmatic type breathing, dyspnea 
on exertion, or marked weight loss or other severe impairment 
of health an increased rating is not warranted upon 
application of the rating criteria in effect for evaluation 
of pneumothorax prior to October 7, 1996.  As there is no 
evidence of pulmonary function testing results showing FEV-1 
of 71 to 80 percent or less of the predicted value, or of an 
FEV-1/FVC increased rating 71 to 80 percent or less or 
intermittent use of inhalational or oral bronchodilators 
which has been attributed to the residuals of the right lung 
apex partial spontaneous pneumothorax, an increased rating is 
not warranted upon application of the rating criteria 
effective October 7, 1996 for evaluation of a pneumothorax.  

The M&ROC provided the veteran the criteria under 38 C.F.R. 
§ 3.321(b)(1) for assignment of an increased (compensable) 
evaluation for his service-connected respiratory disability.  
He has complained of adverse effects of his service-connected 
respiratory disability on his ability to work.  The evidence 
of record does not indicate that the veteran's respiratory 
disability presents such an exceptional or unusual disability 
picture as to render impractical the application of the 
regular schedular standards so as to warrant referral of the 
veteran's claim to the Director of the VA Compensation and 
Pension Service for consideration of assignment of an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1).  

Specifically, the residual of the right lung apex partial 
spontaneous pneumothorax has not required frequent periods of 
hospitalization, and there is no evidence that it has it 
resulted in marked interference in employment as to render 
impracticable the application of regular schedular standards.  
38 C.F.R. § 3.321(b).  The Board notes the veteran's claims 
of his service-connected disability affecting his ability to 
work.  The Board further notes, however, that the veteran has 
been consistently employed since active duty.  

In reaching this determination, the Board has considered the 
history of the residuals of the right lung apex partial 
spontaneous pneumothorax as well as the current clinical 
manifestations and the effect that this disability has on the 
veteran's earning capacity.  See 38 C.F.R. §§ 4.1, 4.2, 4.41.  
However, for the reasons previously stated, the Board finds 
no basis upon which to predicate an increased evaluation for 
the service-connected disability.

No question has been presented as to which of two evaluations 
would more properly classify the severity of the service-
connected residuals of the right lung apex partial 
spontaneous pneumothorax.  38 C.F.R. § 4.7.  

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for an 
increased (compensable) evaluation for the residuals of the 
right lung apex partial spontaneous pneumothorax.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

The veteran not having submitted new and material evidence to 
reopen the claim of entitlement to service connection for a 
chronic lung disease including chronic obstructive pulmonary 
disease and asbestosis, the appeal is denied.

Entitlement to an increased (compensable) evaluation for 
residuals of the right lung apex partial spontaneous 
pneumothorax is denied.  



		
	RONALD R. BOSCH 
	Member, Board of Veterans' Appeals



 

